Citation Nr: 1710889	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded this matter for further development most recently in March 2016.  The case has been returned to the Board for further adjudication.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability clearly and unmistakably pre-existed his active service.

2.  The evidence clearly and unmistakably shows that the Veteran's pre-existing cervical spine disability was not aggravated by in-service injury or as a result of any incident in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by letter in March 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an adequate examination in September 2016.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Facts and Analysis

The Veteran contends that his pre-existing cervical spine disability was aggravated by service and therefore warrants service connection.

According to the Veteran's service treatment records (STRs), a November 1963 pre-induction examination reflects that the Veteran fractured his cervical spine in 1959 and he experiences occasional neck pain after strenuous work.  Physical examination in November 1963 did not disclose any current cervical spine disorder.  Physical examination in January 1964 revealed no additional defects, and X-rays showed no significant abnormality.  In January and March of 1964, the Veteran reported having neck and back pain since the 1959 pre-service injury and now has pain after extensive exercise or after physical training.  An X-ray of his neck was negative.  A March 4, 1964 treatment note shows the Veteran reported pain in his back and neck.  X-ray was negative and he was given a prescription for pain.  The Veteran was always returned to full duty.

The Veteran was provided with VA examinations in August 2006, September 2008, August 2010 (with an addendum opinion completed in September 2010), November 2011, July 2012, April 2013, and in July 2015.  Here, the Board will not consider the etiological nexus opinions of these VA examinations as they were determined inadequate by the Board in prior remands due to the failure to address the question asked in the remand instructions, providing inadequate rationales, and/or as the examination was not conducted by an appropriate examiner.  

At a September 2016 VA cervical spine examination, the Veteran reported that he was employed for 22 years by Kodak as a machine electrician which required him to get underneath machines and tables and work on overhead wires, which he stated caused further stress on his neck.  After a thorough review of the claims file, interview of the Veteran, and completing a physical examination, the examiner opined that there is clear and unmistakable evidence that the Veteran's cervical spine disability pre-existed service.  The rationale provided was that the Veteran had known residuals of a cervical spine fracture, including residual intermittent pain after strenuous work, and radiographic changes that were consistent with prior cervical spine vertebral injuries.  The examiner also opined that there is clear and unmistakable evidence there was no aggravation of the underlying pathology during service.  The rationale provided was that while the Veteran had complaints of neck pain/strain in service it was not a chronic condition and there is no evidence in the STRs to support any aggravation of the underlying pathology during service.  

The Board finds that the medical evidence clearly and unmistakably reflects that the Veteran's cervical spine disability pre-existed service, and there is clearly and unmistakably no aggravation of the underlying pathology by in-service injury or as a result of any incident of service.  

The Board has considered the Veteran's statements regarding aggravation of his cervical spine disability in service, and his reports of continued neck pain.  Certainly, as a layperson, he is competent to attest to physical symptoms that he experiences such as persistent neck pain.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that the underlying pathology of the Veteran's pre-existing cervical spine disability was aggravated in service.  A November 1963 pre-induction examination reflects that the Veteran fractured his cervical spine in 1959 and he experiences occasional neck pain after strenuous work.  In-service treatment notes also reflect the Veteran complained of neck pain after physical training.  Physical examinations during his active duty service reflect no additional abnormalities, to include on X-rays.  

The burden of clear and unmistakable evidence that the Veteran's disease or injury pre-existed service, is met.  Clear and unmistakable evidence establishes that the underlying pathology of the pre-existing disability was not aggravated by service.  Therefore, service connection for a cervical spine disability is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


